
	
		II
		111th CONGRESS
		1st Session
		S. 2192
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the reduction of duty on
		  Azoxystrobin.
	
	
		1.Azoxystrobin
			(a)In
			 generalHeading 9902.12.51 of the Harmonized Tariff Schedule of
			 the United States (relating to Azoxystrobin) is amended—
				(1)in the general
			 rate of duty column, by striking 6.17% and inserting
			 4.7%; and
				(2)in the effective
			 period column, by striking 12/31/2009 and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
